Exhibit 4.28 AMENDMENT AGREEMENT THIS AMENDMENT AGREEMENT (this “Agreement”), dated as of December 16, 2009 is entered into by and between Conspiracy Entertainment Holdings,Inc., a Utah corporation (the “Company”) and each of the purchasers holders identified on the signature pages hereof (the “Purchasers”). Capitalized terms used herein, but not otherwise defined, shall have the meanings ascribed to such terms in the Purchase Agreements (each as defined below). WHEREAS, pursuant to the Securities Purchase Agreement, dated August 31, 2004 as amended, by and among the Company and the purchasers signatory thereto (the “August 2004 Purchase
